In re Nance, Dr. Francis Carter, applying for rehearing of this court’s order of May 1, 1990, 560 So.2d 32; to the Court of Appeal, Fourth Circuit, No. 90-CW-0741; Parish of Orleans, Civil District Court, Div. “J”, No. 83-3159.
Rehearing granted. The ordering of a continuance was an abuse of discretion. However, because witnesses have been released from subpoenas, this Court’s order of May 1, 1990 is amended to order the district court to fix a trial date immediately and to commence this jury trial within thirty days, allowing time for the parties to reissue subpoenas.